The opinion of the court was delivered by
Powers, J.
The note in form was executed by the Middle-bury Paper Company, bearing the endorsement of its individual members, to the order of the plaintiff. The maker of the note made a contract with the plaintiff, for the consideration of $24, to raise the money for the company upon said note. To carry out his contract the. plaintiff procured the defendant’s endorsement of the note.
The defendant endorsed the note for the plaintiff’s benefit, not for that of the company. As between the parties, the defendant came into the relation of a surety for the plaintiff, and the plaintiff was bound to indemnify the defendant against loss *325by reason of his endorsement. As between the parties to the endorsement upon the note, parol evidence may be received to show their true relation to each other. An apparent surety may be shown to be a real principal, and an apparent principal may be shown to be a real surety.
The defendant having signed merely for the accommodation of the plaintiff, is not liable to contribution, as the plaintiff, so far as the defendant is concerned, has paid his own debt.
Judgment affirmed.